RQY, C.
Plaintiff’s petition in three counts charges defendant with libel. There was a verdict for plaintiff on all counts, and the damages were assessed by the jury at $5000 actual and $5000 punitive damages on each count, making a total of $301,000. The trial court compelled a remittitur on each count of $4000 actual and‘$2500 punitive damages, and entered judgment on each count for $1000 actual and $2500i punitive damages, in all $10,500.
*199The defendant has appealed.
Plaintiff was Warden of our State Penitentiary for a term beginning March 24, 1913. The defendant is-a corporation, and the owner and publisher of “The New St. Louis Star,” a newspaper published in St. Louis and circulated throughout the State.
For many years, as long at least as the knowledge goes of those connected with the institution,' one form of punishment for violation of the rules of the penitentiary was to put the offenders “in the rings.” They were handcuffed, and their hands were then held just a little above their heads by being attached to rings which were fixed in the concrete walls of the cells in what is spoken of as “Punishment Hall.” They stood with faces to the wall. There were twenty or more cells in that hall furnished with those rings, fixed at different heights in order to fit different individuals. Whipping was another form of punishment. The evidence for plaintiff shows that there were about four whippings in the year just preceding the trial in this case. The evidence does not show for how many hours a. day, nor for how many days successively, any prisoner was kept in the rings • prior to the time when plaintiff became such warden. The total number of convicts is about 2500, of whom about - ten per cent have seen previous experience as such. About five per cent are incorrigible and hopeless, many of them addicted to whiskey and “dope.” The victims of the whiskey and drug habits are active in inducing others to indulge therein, the ^overcrowded conditions of the institution furnishing abundant opportunity for. such work. The whiskey and heroin tablets are introduced surreptitiously, and, when very scarce, sell in the prison at almost fabulous prices.
On October 20, 1913, one Steve Willis, a. convict, was found with a bottle of whiskey on his person, and heroin tablets were found in the place where he worked. He was put in .the rings. On November 10, 1913, an article was published in defendant’s paper, the important parts of which are as follows:
*200“Missouri’s Shame Published to the World.
“Three press associations, two of them with international alliances, sent out to the civilized world Friday the story of a helpless Missouri convict hanged up by his wrists in steel handcuffs for eighteen days. These same press associations, the day following, sent over their wires the statement that the Governor of Missouri and his Board of Prison Inspectors heartily approved of this hideous torture.
“Information that a convict was being subjected to this barbarous torture came to the New St. Louis Star last week from such an unquestioned source that it could not be ignored. A trained, trustworthy correspondent was sent to Jefferson City. He found the prisoner Steve Willis, hanging on the door of a room in the Penitentiary, his wrists held tightly in a jlair of steel handcuffs. His feet rested on the floor — the guard and prison physician were careful to call attention to this. It was shown by them, too, that the victim could move as much as two feet in either direction and he was fed bread and water twice a day, Also, in an • excess of kindness, the jailers permitted him to sleep ten hours of each twenty-four, without blanket or mattress upon the steel floor. At 7:30 each morning the guards fed him his mouthful of bread, washed down with a cup of water, before they strung him up for another fourteen hours of torture.
“And do you not consider this fourteenth century inhumanity a splendid advertisement for the imperial State you call your own? Will you not be proud hereafter to say you are a Missourian, a citizen of a State which sanctions through its Governor and his appointees, a. brutality that would incite to insurrection in Turkey?
“They burned men and women at the stake once. The pain they endured was frightful, but it did not last long. Convict Willis was tortured for twenty days. And after twenty days, broken in spirit and almost dead from exhaustion, Willis ‘confessed’ that he got the whiskey found in his possession from a negro trusty. *201So they let the beaten convict down from his cell door. Bnt the negro trnsty accused by Willis will take the latter’s place, strung up on the door of the cell, fourteen hours of the twenty-four, until he tells where he got the liquor outside the prison.”
And on the same day another article was published in that paper, of which the following is the'material part:
“Prisoner, Tortured 20 Days, Confesses Whiskey Smuggling.
“Negro Trusty is Implicated and is Put in Chains. Major Approves.
“Punishment is admitted Barbarous but is held Necessary.
“After twenty days of torture and starvation, by being strung up and fed on bread and water, Steve Willis, a St. Louis convict serving a term in the Penitentiary at Jefferson City, confessed Sunday the whiskey morphine found in the possession recently had been obtained from Major Wright, a negro serving seven years for robbery.
“Wright was put up in the rings Monday morning and will be strung up and starved until he tells where he got the whiskey and drug. Warden McClung stated that he will continue the treatment as- far as necessary to reveal the source of smuggling which had been, furnishing convicts with liquor and drugs in large quantities.
“Major favors ‘Stringing Up.’
“G-overnor Major told a reporter for the New St. Louis Star at the.Planters Hotel Monday that he was not opposed to stringing Penitentiary prisoners up by their wrists and that such a custom is to continue in the institution. ‘The prison officials have the right under the law and they can prescribe any punishment they see fit,’ he said. ‘Any punishment?’ asked the reporter. ‘Yes, any punishment within reason. I see by the newspaper that Willis has confessed and now *202the prisoner he accuses will he strung up in ,the same way until he confesses.’ ”
On November 12th thereafter it published this:
“How Major Can Advertise Missouri.
“Governor Major in an address to the St. Louis Advertising Men’s League, urged the members to advertise Missouri. A pity ’tis that the Governor did not practice his preaching. Missouri never has had such unfortunate advertising as that given it by the Governor and his Board of Prison Inspectors in the Steve Willis ease.
“The New St. Louis Star is heartily in favor of advertising the marvelous resources of St. Louis and Missouri. There is good advertising and bad advertising and the kind the Governor and his official family have brought upon the State is the worst kind imaginable. The Governor, however, can, in part at least, counteract the effect of the Willis case. He can order abolished all inhuman practices in the Penitentiary. He can remove the Warden and the guards — everyone who was a party to the barbarity which has horrified the world. The same publicity will be given the Governor’s action in doing away with twelfth-century torture methods that was given the exposure of it. It is up to the Governor, and if he honestly desires to give his State the best advertisement it ever had, he will at once do away with all methods of torture in the Missouri Penitentiary. It is all up to Governor Major. ’ ’
On the next day it published this:
“Warden McClung’s Crude Attempt to Evade Responsibility.
“In tardy deference to an aroused public indignation, Warden D. C. McClung announces that he will abolish torture in the Missouri Penitentiary, if The New St. Louis- Star will suggest a substitute therefor. This rather crude attempt to evade the responsibility for a barbarous practice will deceive no one, not even the Warden himself. It is an open confession of incompe*203tency. There is. no more reason why a newspaper should direct reforms in a Penitentiary than there would be for a warden to operate a newspaper.
“If Warden McClung desires honestly to abolish cruelty, he will have no difficulty in learning the methods which have been in use for years in other prisons. The New' St. Louis Star suggests that he write to the Wardens of the state prisons in Illinois, Kentucky, Colorado and to the Superintendent of the United States prison at Atlanta. These men have not only done away with all punishments that even savor of cruelty, but have inaugurated honor systems which are not only demonstrating their superiority to the old methods, but are resulting in a real reform of those .sent under their care. Reform, after all, is the primary object to'be attained by our criminal law, and no convict can be reformed by brutality.”
And on the 25th of that month it published this:
“The Will of the People.
“Editor The New St. Louis Star: The American people know what is right and wrong in the conduct of their public officials. The people of this State know what is reasonable and unreasonable when it comes to whipping or torturing helpless convicts in the State Penitentiary who are at the mercy of the State. They know that Warden McClung went beyonds the bounds of reason in his punishment of Steve Willis. Whoever or whatever may prescribe the rules and regulations or ‘discipline’ of the State Penitentiary, no warden has a moral or constitutional right to inflict cruel and unusual punishment upon any prisoner or convict for infraction of said rules, no matter what the warden’s pretest may be for doing so. The people of this State will not stand for it and public sentiment is against it. This question will ‘not down’ with the people. Warden McClung has demonstrated that he is not a fit person for the position he now holds. If it be true that Warden McClung should have said ‘That he would keep Steve Willis strung up in that handcuffed posi*204tion on a diet of bread and water until be died unless be confessed, ’ then in tbe name of humanity, civilization and religion, how is it possible for tbe Board of Prison Inspectors to continue such a warden and bis subordinates, in office? The Missouri State Penitentiary is bound to become a reformatory institution, because tbe people of this State will it so. No public official is ■above and beyond tbe reach of tbe will of tbe people. He dare not override their will. To cruelly punish convicts accomplishes no good whatever. In fact, tbe criminal convict comes out of tbe Penitentiary a worse man (an enemy of society) than when be first went in. This is history — it is tbe truth. G-eorge A. Ritter.”
Tbe three counts of tbe petition are based on these last three articles in tbe other named. The other two articles were read in evidence by plaintiff.
The answer admitted the publication of the articles as set out in the petition, and denied all other allegations.
The pleadings are sufficient to raise all the points to be discussed herein.
The evidence on both sides shows that Willis was in the rings twenty days. He was fed a slice of bread in the morning and put in the rings at 6:30. He was let down at 3 p. m. and given another slice of bread.' He was given all the water he wanted. He slept on a board on the floor of the cell. As to whether he was again put back in the rings at 3:30 p. m. and kept there until nine, the evidence is as follows:
Willis testified that after eating in the afternoon he wa.s again put in the rings, and remained there until bedtime. He had no means of knowing the exact time.
James Owines, Will Hunter and Emmet Phillips, three convicts, testified for defendant that they were in the rings from about 6:30 a. m. to about 9 p. m., with a half hour down in the afternoon to eat. They were up -ten, sixteen and eighteen days respectively.
W. F.. E]kinsi testified for defendant that he was night guard in Punishment Hall when Willis was there, *205and that he was still such guard. Pie testified that he went on duty at 4 p. m., and that when he found persons in the rings at that time it was his duty to keep them there until nine o ’clock. He further testified thus:
“Q. Did you ever see Steve Willis up there after four o’clock in the afternoon? A. Yes, sir, I have seen him up there.
“Q. He would stay up there until nine o’clock at these times, would he? A. Yes, sir; nine o’clock; that is taking down time.
“Q. What is thát? A. That is taking down time.
“Q. How many times did you ever see him up there? A. I don’t know how many times.
i£Q. Wasn’t he every day he was in the rings? A. No, sir, not every day; he was down a part of the time and part of the time he was up.
“Q. What is your best recollection about his being up or down most of the time during the evenings you were oh duty? A. I couldn’t say about that; I never paid no attention to that; there was men down mighty nigh every evening and théy was some up that I would go in there.”
He was not cross-examined, contradicted or impeached.
The depositions of Allan Rawls and John Agee, two convicts, were taken by defendant, but put in evidence by plaintiff.. They testified that they were in the rings from six a. m. until about 8:45' and 9 p. m., with short intermission in the 'afternoon to eat. One was up three days, and the other fourteen days. Said Witness Agee testified that it was in December, 1913, that he was in the rings as stated by him. The evidence of both those witnesses tended to show that punishment in the rings was not very severe.
The plaintiff testified as follows:
“He was strung up about nine hours or ten hours a day. I think about nine or ten hours. He was not strung up any longer than that, not that I know of. I think I would know if he had been. I think he was *206not strung up to exceed nine or ten hours a day. They put him up about 6:30 or 7 I think in the morning, he was up until, I think, 12 o’clock. I think they let him down at 12 o’clock, but possibly not every day, and then again at 3. He was not up any more to my knowledge. If he was strung up any longer than that it was against my knowledge or wishes, against any knowledge I had of the matter. I was paying fairly close attention to this Willis proposition, watching the case. I did not make inquiry from Mr. Gilvin as to how long he was stringing him up each day in that connection.”
On that subject George R. Gilvin testified:
“To the best of my knowledge he was up1 in the rings each day nine hours; that my orders to the officer in charge of that hall, Mr. Coughlin. Do not know that he was confined more than nine hours. Do not know that he was put in at six in the morning and held until three in the afternoon, let down for a while, put up again and kept until nine at night. ’ ’
He further testified:
“Q. Can you explain how it happens that so many of these men who have testified to being in the rings were there from six in the morning till three in the afternoon and let down and put up again at four o’clock and left up until nine o’clock at night? A. Nb, sir. My orders have been to take them down at three o’clock in the afternoon.
“Q. Putting them up from six a. m. to nine p. m., do you think that would be excessive punishment? A. It depends upon what the crime was and the man. ■
,“Q. Do you say you did that? A. That never has been my orders.
“Q- Do you think you would be justified in keeping men-? A. I have never done that and it has been my orders not to do that.
“Q. If in the Willis case he was punished from six o’clock in the morning to three in the afternoon, let down at three and put up again until nine at night, and he was off at night, with only an hour off at noon, *207that was not according to your orders?. A. That was not according to my orders.
“Q'. And yon never delivered an order for snch a punishment as that? A. No, sir, I never did.”
Coughlin was not put on the stand.
On the question as to whether Willis was kept in the rings to make him tell where he got the Whiskey the evidence is as follows:
The plaintiff testified:
“Q. What was he strung up there for, what was the purpose of that — to get him to confess where he got the whiskey? A. To punish him for- the crime he had committed.
“Q. Wasn’t he strung up there for the purpose of compelling him to confess where he obtained the whiskey? A. He was put in the rings because he had the whiskey on him, which was a violation of the rules of the institution.
“Q. That is not the question — A. I was very anxious to get any informlation I could get as to' where the whiskey came from.
“Q. Wasn’t it indicated to him that if he would confess he would be let down? A- It never was indicated to him by anybody, to my knowledge.
“Q. Do you want the jury to understand that you were not stringing him up there for the purpose of compelling a confession or seeking to gain a confession, is that right? A. He was strung up there for punishment.
“Q. Will you answer my question? A. I was anxious to get any information that I could get from him, but he was not being punished for that.
“Q. Isn’t it the fact that you kept him there for that very purpose and that he so understood it and you understood it, that if he would confess he would be taken down? A. I did not so understand it.
“Q. Is it not a fact that he did tell you where the whiskey had been obtained and that you refused to let him down? A. Oh, he told me this kind of a, deal; that *208he found it out under a board in an old ice bouse, in a place that 1 e bad no business to be. Everybody knew that was not true.
“Q. He told you that was where be got it? A. He didn’t tell me — be told the Deputy Warden that.
££Q'. Who is that? A Mr. Oilvin.
“Q. Deputy Oilvin ? A. Deputy Warden, yes, sir.
“Q. He told him that and still be was not leased? A. He told him that just after be was put up.
££Q. He told him that after he was up for sometime? A. Yes.
£<Q. Still be was not released? A. Yes, sir.
££Q. Finally he stated that be obtained it from a negro there? A. Yes, sir, a fellow by the name of Major Wright.
££Q. And when be told you that you let him down? A. Well, be possibly was not let down then, but somewhere near that time.
££Q. Near the time that be said that Major Wright bad given him the whiskey? A. Something near that time.
££Q. Dio you know anything about that one way or the other whether he was let down just after he said that Major Wright had given him the whiskey? A. Something near that time.
££Q. What do you mean by ‘something near?’ A. Well, it was within twenty-four hours ... I went down there and talked to him a number of times about various things. I asked him where he has gotten this dope and this whiskey and how much of this dope he had peddled. I was very anxious to find out the source from which he had gotten it. I think possibly he had gotten fifty pints in there. I testified in my deposition that the failure to give this information had nothing whatever to do with his being strung up and that it was not in an effort to compel him to give that information that he was strung up, but he was strung up because he violated the rules of the institution and not in an *209effort to compel him to state where he got the whiskey, that that did not have anything to do with him being strung up. It did not have anything to do with his punishment, hut of course we were anxious to find out the source from which the dope and whiskey came. There is no rule in the prison as to the length of time a man should he strung up for having whiskey -in his possession, that is left to the Deputy 'Warden.”
George R. Gilvin testified :
“He was put there for punishment for having whiskey on his person. It is a violation of the rules of the prison. Kept in there twenty-one days for having whiskey on his person. Cannot say that I ever punished anyone else as many as one-half of twenty-one days for having whiskey on his person, can’t say as to that, as to how many days. Could not give that approximately. Can’t say whether five days, ten days or two days; have no rules to determine that. Whenever I think he is sufficiently punished. I did not tell Willis I would let him down when he told where he got the whiskey. I never punished a man in my life to wring a confession from him, since I have been connected with that institution. Nothing except having this whiskey oh his person that caused the punishment. That is all. When he mentioned the name of the convict from whom he got the whiskey I let him down immediately afterward. Had not kept him up because he would not tell. Would not have done that.,
“Mr. Hay. Q. You would not have considered it proper to keep him up there to get a confession out of him?. A. I would not have done it.
“Q. You would not have considered it proper ? A. No, sir. I punished him for violating the rules of the prison.
“Q. And you consider that it would have been inhuman to have punished him for that? A. I do. . . “I punished Willis because he violated the rules of the prison. I did not punish him because he got the liquor. *210I did not ask him where he got the liquor. I talked to him two or three times, I think. He finally told me he had gotten this liquor from a convict by the name of Wright. We put Wright up in the rings that day, in a short time afterwards.
<£Q. In the face of that fact, that as soon as he told you about this man Wright, you let him down and Strung Wright up, still you say that you didn’t put him up to extort from him the statement as to where he got it. A. I positively say so. Yes, sir.”
Edwin S. Austin, editor of the £‘Capital News,” Asa Hudson and L. 0. Luetkewite, newspaper correspondents and not connected with defendant, each testified to a conversation with plaintiff in which the plaintiff stated that he would keep Willis in the rings until he told where he got the whiskey.
Plaintiff did not on the stand deny making those statements. The evidence on both sides tends to' show that whipping and putting in the rings with the hands, above the head have been almost if not entirely abandoned- in other penal institutions in the United ■ States. Captain Bradbury, a witness for plaintiff, testified:
<£My impression is that public sentiment has been pretty strong for some time and it has been driving or inducing or persuading the officials of the penal institutions to make more moderate all the modes of punishment.”
Henry Andrae, a former Warden of the Penitentiary, a witness- for plaintiff, testified: ££I think the rings are a more severe punishment than the lash. ’ ’
Other evidence for plaintiff tended to show that the rings did not seriously endanger the health of those undergoing such punishment, and that such punishment was not very severe.
Testimony for defendant tended to show that such punishment caused severe suffering and endangered the health.
Judge Starke, a former Warden, testified for plaintiff that he had -never tried to run the institution with*211out the rings and lash, hut that he felt satisfied he could not do it.
There are other matters which will he stated in connection with the opinion.
Although this suit was instituted in Cole County with a change of venue to Callaway County, no question is raised on this appeal as to the right of plaintiff to sue defendant in Cole County.

Libel of officer.

I. This case falls under the general rule of law in regard to libel of public officers as such, and does not fall under any of the exceptions to that rule. Hence we will not herein discuss any of those exceptions.
Lord Herschell in Davis & Sons v. Shepstone, 11 App. Cas. l. c. 190, 55 L. J. P. C. 51, decided in 1886, said:
“There is no doubt that the public acts of a public man may lawfully be made the subject of fair comment or criticism, not only by the press, but by all members of the public. But the. distinction cannot be too clearly borne in mind between comment or criticism and allegations of fact, such as that disgraceful acts have been committed, or discreditable language used. It is one thing to comment upon or criticise, even with severity, the acknowledged or proved acts of a public man, and quite another to assert that he has been guilty of particular acts of misconduct. *
“In the present case the appellants, in the passages which were complained of as libellous,- charged the respondent, as now appears without foundation, with having been guilty of specific acts of misconduct, and then proceeded on the’ assumption that the charges were true, to comment upon his proceedings in language in the highest decree offensive and injurious; not only so, but they themselves vouched for' the statements by asserting that though some doubt had been thrown upon the truth of the story, the closest investigation would prove it to be correct. In their Lordships’ opin*212ion there is no warrant for the doctrine that defamatory-matter thus published is regarded by the law as the subject of any privilege.”
Following the advice there given we have examined all the publications above mentioned, and we find therein the following specific charges of misconduct, as distinguished from the criticisms of that conduct:
1. He is charged with whipping convicts. The truth of that charge is admitted.
2. He is charged with keeping Willis in the rings for fourteen hours a day for twenty days.
3. He is Charged with thus keeping him in the rings in order to compel him to confess where he got the whiskey.
The plaintiff read in evidence the two first mentioned articles which were published by defendant on November 10th. His counsel in their brief say that those articles should he read along with the ones on which •the suit is based in order to determine the meaning and to show malice. We agree to that, especially as each of the various publications has apparent reference to the preceding ones. When counsel brought this suit they evidently had before them all those publications, and they were choosing their point of attack. Those publications of November 10th, considered both together, charged plaintiff in substance with keeping Willis in the rings fourteen hours a day for twenty days to compel a confession. Those charges are clear and direct, yet plaintiff chose not to challenge them, but to base the counts of his petition on the other later publications. The first count is based on the article which spoke of the Steve Willis case and said, ‘ ‘ The same publicity will be given to the Governor’s action in doing away with twelfth century torture methods which was given to the exposure of it.”
Respondent’s brief in reference to that language says:
“So beyond all question, and we speak by the record, the truth was not what this newspaper intended to con*213vey to its readers, but a grossly exaggerated idea of the things that had been done under respondent’s authority in the Missouri Penitentiary. Not that Steve Willis had been punished by being put in the rings eight or nine hours a day, for reasons demanded by conditions that obtained in the Penitentiary, at the time, having to do with the orderly conduct of its inmates, and the safety of those within and without its walls.
“It wished the public to understand from the de-nunciatory language sued on, which fails to tell what forms of punishment were used in the .Missouri prison, and the kind applied to Willis, that 12th century torture methods had been applied to him; the torture to which he had been subjected was such as ‘to horrify the'entire world',’ to bring shame and disgrace upon the State, and that these torture methods were to be continued until ‘he died,’ absent a confession.”
Thus we see that counsel desire us to treat the words “twelfth century torture methods” as if they contained a charge of some kind of torture other than keeping the convict in the rings. We decline to do so, for the following reasons: It is conceded that all those articles must be read together to get their meaning. The publications of November 10th, after setting out the charges against plaintiff, spoke of such punishment as “fourteenth century inhumanity.” The very language here under discussion speaks of the twelfth century torture methods as having been “exposed.” That has plain reference to the previous publications. Webster’s principal definition of “torture” is, “Act or process of inflicting severe pain, especially as a punishment, in order to extort confession, or in revenge.” It is there said to have been last used in England in 1640. Thus we see that any kind of punishment which causes severe pain used to compel a confession is torture, and that torture has been disused for several centuries. The words “twelfth century torture methods ’ ’ plainly meant the act of plaintiff in keeping Willis in the rings to compel a confession and did not imply a charge of some other method of torture. *214We think it is proper to say that plaintiff’s act in ignoring the publications of November 10th, and basing the first count in the publication of November 12th, was a plain attempt to avoid the real issue and to raise a false one.
We have carefully set out all the evidence necessary to fully develope the merits of this case. The evidence on both sides shows that convicts were kept in the rings for fourteen hours a day for many days. Plaintiff justified such punishment by putting in evidence to show that it was not very severe. He read in evidence the deposition of the convict Agee, showing that Agee was in the lings fourteen hours a day for fourteen days in December ■after this controversy arose. That men were kept in the rings for fourteen hours a day for many days was deliberately put in evidence by both sides and should be accepted by this court as a fact. That Willis was kept in the rings as charged is proved by him, corroborated by the night guard in Punishment Hall, and denied by nobody. The best that plaintiff and the Deputy Warden could say .on that subject was that they did not know. Both plaintiff 'and the Deputy Warden testified that at times while Willis was in the rings they each asked him where he got the whiskey. The Deputy Warden téstifíed that immediately when he told from whom he got it, he was released from the rings. Three witnesses, newspaper men not connected with defendant, testified that plaintiff told them he would keep Willis in the rings until he told. Plaintiff was on the stand, but did not deny making such statements.
Plaintiff’s cross-examination on the question as to whether he kept Willis in the rings to compel a confession is a plain evasion and not a denial. It is true thé Deputy Warden said that he would not have kept him there for such a purpose. It must be kept in mind that this is a question as to the plaintiff’s purpose in so doing, and not as to what the Deputy Warden’s purpose was. The charge that plaintiff kept Willis in the rings for fourteen hours a day for twenty days to compel a *215confession is proved by evidence on both sides, and we feel fully justified in saying that there is no substantial evidence to the contrary. Under such circumstances it was tbe duty of tbe trial court to consider those charges as established facts, and it should have instructed the jury accordingly.
Evidently counsel’s reasons for not basing the petition on the publications of November 10th were because the truth of the charges therein made was not seriously controverted by plaintiff.

Criticism,

II. The charges thus made against the plaintiff in said publications being true as above shown, the question arises as to whether the defendant exceeded the bounds of proper criticism of plaintiff’s conduct.
The rule which permits the criticism of public officers is the same as that which governs the criticism of all matters of public interest, such as public institutions, places of entertainment, books, pictures and other matters of that kind.
In Dibdin v. Swan & Bostock, 1 Esp. 28, l. c. decided in 1793, is this:
“Lord Kenyon stated the law on this subject to be — That the editor of a public newspaper m!ay fairly and candidly comment on any place or species of public entertainment; but it must be done fairly and without malice or view to injure or prejudice the proprietor in the eyes of the public. That if so done, however severe the censure, the justice of it screens the editor from legal animadversion; but if it can be proved that the comment is unjust, is malevolent, or exceeding the bounds of fair opinion, that such is a libel, and therefore actionable. ’ ’
That is a clear and concise statement of the law as it was over a century ago and as it is today. See Odgers on Libel & Slander, pp. 224 and 225, where it is also stated that the burden of showing malice is on the plaintiff. It is there stated that malice may be inferred from the terms of the article itself.
*216The rule that the burden is on the plaintiff to show that the comment is malicious is laid down in Cook v. Pub. Co., 241 Mo. l. c. 357, and in Link v. Hamlin, 270 Mo. l. c. 337.
What is above said has reference to comment as distinguished from a charge. Of course if one makes a libelous false charge and then proceeds to comtment on the act thus charged, the falsity of the charge carries the malice into the criticism, and there is no burden on the plaintiff, in such a case, to show that the criticism was malicious. Folkard on Slander & Libel, p. 319, says that criticism cannot be fair where the charge is false.
The charges being "true, we hold that there is no evidence tending to show that the criticism was malicious. When plaintiff kept Willis in the rings as he did to compel a confession he used “torture”-within the dictionary meaning of that word, and the defendant in its criticism of plaintiff’s acts had the right to use that word and others of equal force. The press is clearly within its rights as long as it tells the truth and “calls a spade a spade.”
The judgment is reversed.
PER CURIAM: — The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All of the judges concur.